 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA NEIL HARRELL,                             No. 2:15-cv-0579 KJM DB P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA FORENSIC MED.
      GROUP, et al,
15
                         Defendants.
16

17

18          Plaintiff is a county prisoner proceeding pro se. On April 5, 2018, this court issued

19   findings and recommendations in which the undersigned recommended denial of plaintiff’s action

20   under 42 U.S.C. § 1983 for failure to state a claim for relief. (ECF No. 66.) Plaintiff was advised

21   that any objections to the findings and recommendations were due within fourteen days.

22          On April 16, 2018, plaintiff filed a document entitled “Rescinded Magistrate Judge’s

23   Findings and Recommendations In Full Accord With The Truth-in-Lending Act.” (ECF No. 67.)

24   The court construed that filing as objections to the April 5 findings and recommendations. On

25   May 15, 2018, the district judge adopted the findings and recommendations and dismissed this

26   action. (ECF No. 68.) Judgment was entered on May 15, 2018. (ECF No. 69.)

27          On August 27, plaintiff filed a Motion for Relief from Judgment. (ECF No. 71.) For the

28   reasons set forth below, the court recommends denial of the motion.
                                                       1
 1                            MOTION FOR RELIEF FROM JUDGMENT

 2      I.      Legal Standards

 3       Rule 60(b) of the Federal Rules of Civil Procedure provides that “[o]n motion and upon such

 4   terms as are just, the court may relieve a party ... from a final judgment, order, or proceeding for

 5   the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

 6   discovered evidence that, with reasonable diligence could not have been discovered in time to

 7   move for a new trial under Rule 59(b); (3) fraud ..., misrepresentation, or misconduct by an

 8   opposing party; ... or (6) any other reason justifying relief from the operation of judgment.”

 9       Rule 60(b)(6) is used “sparingly as an equitable remedy to prevent manifest injustice.”

10   United States v. Aline Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). To qualify

11   for relief under Rule 60(b)(6), plaintiff must “establish the existence of extraordinary

12   circumstances.” Mackey v. Hoffman, 682 F.3d 1247, 1251 (9th Cir. 2012). In addition, a party

13   moving for relief under Rule 60(b)(6) “must demonstrate both injury and circumstances beyond

14   his control that prevented him from proceeding with the action in a proper fashion.” Latshaw v.

15   Trainer Wortham & Co., Inc., 452 F.3d 1097, 1103(9th Cir. 2006) (internal quotation marks and

16   alteration omitted).

17      II.     Analysis

18      Plaintiff argues that because he was released from custody shortly after the findings and

19   recommendations were issued he did not have the opportunity to filed objections. Apparently, he

20   wished to file objections that were separate from his August 16 Truth-in-Lending Act arguments.
21   He does not, however, explain what he wished to argue in any objections. Plaintiff states that

22   being homeless recently and trying to keep up with his “extensive” number of court cases caused

23   him to fail to file objections on a timely basis.

24      Plaintiff fails to show that circumstances beyond his control prevented him from filing

25   objections. Nor, for several reasons, has plaintiff shown that a manifest injustice will result if this

26   case remains closed. First, because plaintiff does not explain any legitimate basis for objections
27   to the findings and recommendations, he fails to show he suffered any injury as a result of his

28   inadvertent failure to file objections. See Latshaw, 452 F.3d at 1103. Second, plaintiff had
                                                         2
 1   multiple opportunities in this case to state a civil rights claim. As the court pointed out

 2   previously, plaintiff filed a total of seven complaints in this case, four of which were screened by

 3   the court. Plaintiff was instructed numerous times about the standards for pleading a cognizable

 4   claim under § 1983. Not once did the court find that he had done so. Plaintiff fails to

 5   demonstrate any extraordinary circumstances that would provide a basis for relief from the

 6   judgment in this action.

 7       Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s motion for relief from

 8   judgment (ECF No. 71) be denied.

 9            These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. The document should be captioned

13   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

14   objections shall be filed and served within seven days after service of the objections. The parties

15   are advised that failure to file objections within the specified time may result in waiver of the

16   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17   Dated: October 29, 2018

18

19

20
21
     DLB:9
22   DLB1/prisoner-civil rights/harr0579.60b

23

24

25

26
27

28
                                                        3
